          Case 1:19-cv-08760-LGS Document 132 Filed 02/11/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 360 MORTGAGE GROUP, LLC,                                     :
                                              Plaintiff,      :   19 Civ. 8760 (LGS)
                                                              :
                            -against-                         :        ORDER
                                                              :
 FORTRESS INVESTMENT GROUP LLC,                               :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, the parties and third party the Department of Housing and Urban

Development (“HUD”) have submitted their positions on the need for additional discovery from a

witness with personal knowledge of HUD’s decision to terminate Plaintiff’s issuer status. It is

hereby

         ORDERED that, good cause having been shown, discovery in this matter is reopened for

the sole purpose of limited additional discovery from HUD, pursuant to HUD’s Touhy review

process, consisting of (1) limited interrogatories to HUD to identify a witness with personal

knowledge of HUD’s decision to determine Plaintiff’s issuer status and (2) an oral deposition of

that witness not to exceed one day. It is further

         ORDERED that by February 17, 2021, the parties and HUD shall meet and confer and

file a proposed schedule for the above discovery. It is further

         ORDERED that briefing on summary judgment motions is held in abeyance pending the

above discovery.


Dated: February 11, 2021
       New York, New York
